DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims filed 6-15-2022.  Claims 2-4, 6, 11-12, 17-21 canceled.  Claim 24 new.

EXAMINER’S AMENDMENT
3.    	An examiner's amendment to the record appears below, Should the changes 
and/or additions be unacceptable to applicant, an amendment may be fled as provided by
37 CFR L312. To ensure consideration of such an amendment, it MUST be submitted no
later than the payment of the issue fee.  Under no extension time examiner amendment (13-02).

4.     	Authorization for this examiner's amendment was given in a telephone interview
with Mr. Michael J. Feigin on July 20, 2022.  The amendment or cancellation of claims
by formal examiner's amendment is permitted when passing an application to issue
where these changes have been authorized by applicant for his/her attorney or agent)
in a telephone or personal interview, email.

5.	Please amend claims 1, 10 and 24 as follow:
	Claim 1 amended.  A method of passively amplifying acoustic output of a speaker over a broad frequency range, comprising: 
 aligning an opening into a first spiral channel towards a front side of a speaker; and amplifying sound emanating from said speaker, by guiding said sound into said channel via the opening, 
wherein said sound output from said speaker travels along said first spiral channel from a wide end to an apex thereof, and is output to a surrounding environment from an opening at said apex of said first spiral channel, wherein the speaker is mounted directly to said opening.
	Claim 10 amended. A passive frequency amplifier comprising a first spiral channel extending from a first sound intake opening at a wide end of said first spiral channel to a first sound exit at an apex of said first spiral channel,
	wherein said first spiral channel is adapted to receive sound output
from a front side of a speaker and to amplify said sound by said sound travelling from said first sound intake opening to said first sound exit and being output to a surrounding environment from said first sound exit at said apex of said first spiral channel, wherein said front side of said speaker is mounted directly to said opening and coupled to said first spiral channel.

	Claim 24 amended. A passive frequency amplifier comprising a first spiral channel extending from a first sound intake opening at a wide end of said first spiral
channel to a first sound exit at an apex of said first spiral channel, said first
spiral channel being devoid of closed loops, 
	wherein said first spiral channel is adapted to receive sound output
from a speaker and to amplify said sound by said sound travelling from said
first sound intake opening to said first sound exit, wherein said speaker is mounted directly at an opening into said first spiral channel.

Allowable Subject Matter
6.	Claims 1, 5, 7-10, 13-16, 22-24 allow.
7.	The following is an examiner’s statement of reasons for allowance:
Dekel 2018/0206027 fails to teach the new claimed limitation as recite in claim 1 “wherein the speaker is mounted directly to said opening.”

	Dekel 2018/0206027 fails to teach the new claimed limitation as recite in claim 10 “wherein said front side of said speaker is mounted directly to said opening and coupled to said first spiral channel.”

	Dekel 2018/0206027 fails to teach the new claimed limitation as recite in claim 24 “ wherein said speaker is mounted directly at an opening into said first spiral channel.”

	The newly found references Takahashi 5,751,827 teaches a piezoelectric speaker includes a casing and cover member having a transverse wall extending therebetween which forms a sound transmission channel having a spiral curved or double reverse bend shape and being substantially continuously increasing cross sectional area between an inlet portion of said channel and an outlet opening to atmosphere.
	Weidner 8,430,201 teaches a speaker box comprising a port 610 defines a path 630 from an entrance 631 to an exit 635. The path 630 has a generally spiral or arcuate shape. The entrance 631 is preferably located across the entire front 625 of the housing 620.  The entrance 631 has an entrance axis 632.  The exist 635 exists the housing 620 through the top 621 along an exit axis 636.  The exist axis 636 is generally perpendicular to the entrance axis 632. The cross-sectional area of the path preferably continuously decreases from the entrance 631 to the exit 635 as shown in Figs 22-23.

	The newly found references above fails to teach the new claimed limitations as recited in claims 1, 10 and 24.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        




/ALEXANDER KRZYSTAN/              Primary Examiner, Art Unit 2653